In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated February 26, 1996, which denied his motion for partial summary judgment on the issue of liability under Labor Law § 240 (1).
Ordered that the order is reversed, on the law, with one bill of costs, and the plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) is granted.
The plaintiff established his entitlement to judgment as a matter of law on the issue of liability under Labor Law § 240 (1). The circumstantial evidence presented clearly indicated that the plaintiff, at ground level, was hit in the head by an object which came from the roof of a building on a construction site at which he was working, and that no safety devices were provided which would have possibly prevented this accident (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513; Keane v Sin Hang Lee, 188 AD2d 636; Santos v Sure Iron Works, 166 AD2d 571). The defendant failed to present any evidence which would raise any questions of fact requiring the denial of summary judgment. Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.